Citation Nr: 1644214	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-24 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which RO granted service connection for PTSD and assigned a 50 percent rating.  The Veteran filed a notice of disagreement April 2013 and was provided with a statement of the case in July 2013.  The Veteran perfected his appeal with a September 2013 VA Form 9.   

In August 2016, the Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.  

In a November 2014 rating decision, the Veteran was assigned a temporary evaluation of 100 percent for PTSD, effective July 30, 2014, for hospitalization over 21 days.  A 50 percent rating was assigned from October 1, 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated May 2011 to March 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in April 2012.  At the August 2016 Board hearing, the Veteran asserted that the April 2012 VA examination report did not fully address all of his symptoms and that his PTSD symptoms had worsened since the examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Obtain VA treatment records dated November 2014 to the present.

3. Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The Veteran's claims file and a copy of this Remand must be made available for review by the examiner.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD.  

The examiner should also provide an opinion regarding the level of occupational and social impairment caused by the Veteran's PTSD.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected PTSD, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




